— Order unanimously modified, on the law, and, as modified, affirmed, without costs, in accordance with the following memorandum: In this negligence, strict products liability and breach of warranty action brought to recover damages for personal injuries sustained when plaintiff’s automobile struck another vehicle, defendant General Motors appeals from an order denying its motion to compel plaintiff to answer certain questions asked during an examination before trial. We treat the motion as one to reopen discovery proceedings, the denial of which is appealable (see Danoff v Richardson-Merrell, Inc., 70 AD2d 543). The denial of a motion to reopen has been held to constitute reversible error if it unduly restricts the moving party’s right to relevant information (Polsky v Union Mut. Life Ins. Co. ofN. Y., 80 AD2d 777). We hold that, contrary to the holding at Special Term, General Motors is entitled to disclosure of the names of “a couple girls” who were passengers in the vehicle in question between the date of its delivery and the date of the accident in February, 1974, the name of the person plaintiff intended to visit on the night of the accident and the name of the “friend” who assisted plaintiff in removing a seat lap belt and a shoulder belt from his car after the accident. (Appeal from order of Supreme Court, Erie County, Broughton, J. — discovery.) Present — Dillon, P. J., Doerr, Boomer, Green and Schnepp, JJ.